Citation Nr: 9911303	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,379, to include 
the issue of the proper creation of the overpayment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



REMAND

The veteran had active service from October 1951 to July 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1996 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount calculated by the RO as 
$7,379, on the basis that the waiver request was not received 
in a timely manner.  

The case was previously before the Board in June 1998 when it 
was remanded for further development.  The requested 
development included obtaining copies or verifications of the 
date the veteran was originally notified of the overpayment 
in the instant case.  The RO contacted the Debt Management 
Center and obtained photocopies of letters sent by the 
veteran; however, the requested documentation was not 
forwarded.  Moreover, there was no explanation provided as to 
why the documentation was not forwarded or if it was 
available.  

In sum, the RO has failed to comply with the all of the 
directions set forth in the Board's prior remand. The United 
States Court of  Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders. The Court further indicated that it constitutes error 
on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances, the Board must again REMAND the case 
for the following action: 

1.  The RO should contact VA's Debt 
Management Center in St. Paul, Minnesota 
and request a photocopy of the notice of 
overpayment of improved pension 

benefits in the amount of $7,379 issued 
to the veteran, or in the alternative 
provide documentation of the specific 
form letters that were sent to the 
veteran and the dates thereof.  If the 
requested documentation can not be 
provided, this should be so stated for 
the record and the reasons provided for 
the inability to comply.

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to waiver of 
recovery of the overpayment on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1997).



